    Case 20-03225-5-DMW                   Doc 26 Filed 06/15/21 Entered 06/15/21 07:00:03            Page 1 of 1
VAN−090 Order and Notice to File Claims − Rev. 02/03/2021

                              UNITED STATES BANKRUPTCY COURT
                                  EASTERN DISTRICT OF NORTH CAROLINA
                                                              P.O. Box 791
                                                            Raleigh, NC 27602
                                                            Raleigh Division

IN RE:
Allens Civil Group, LLC                                             CASE NO.: 20−03225−5−DMW
( debtor has no known aliases )
505 Willow Winds Drive                                              DATE FILED: September 24, 2020
Raleigh, NC 27603
                                                                    CHAPTER: 7
TaxID: 83−3515148




                                       NOTICE OF NEED TO FILE PROOF OF CLAIM
                                            DUE TO RECOVERY OF ASSETS


NOTICE IS GIVEN THAT:

The initial notice in this case instructed creditors that it was not necessary to file a proof of claim. Since
that notice was sent, assets have been recovered by the trustee.

Creditors who wish to share in any distribution of funds must file a proof of claim with the clerk of the
bankruptcy court at the address above on or before September 17, 2021 . Creditors who do not file a
proof of claim on or before this date might not share in any distribution from the debtor's estate.

A Proof of Claim can be obtained at www.nceb.uscourts.gov, or at any bankruptcy clerk's office. It may be
filed by regular mail.

As an alternative to filing by regular mail, the claim may be filed electronically at www.nceb.uscourts.gov
by accessing the Proof of Claims section. When filing electronically, it is not necessary to complete a
paper claim form.

There is no fee for filing the proof of claim.

Any creditor who has filed a proof of claim already need not file another proof of claim.

DATED: June 15, 2021

                                                                    Stephanie J. Butler
                                                                    Clerk of Court
